Citation Nr: 0918777	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of right leg (tibia) fracture, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1964 to 
December 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of right leg fracture at the noncompensable disability level.

Historically, the Board notes that this case was remanded in 
December 2005 for a VA medical opinion and again in May 2008 
for compliance with the initial remand instruction.  The 
evidentiary development has been completed and the case 
returned to the Board for consideration.


FINDING OF FACT

Residuals of right leg (tibia) fracture are not shown, the 
fracture is healed and asymptomatic; x-ray and physical 
examination show anatomical alignment with no bony defects.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
right leg (tibia) fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2002 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until July 2006, after the initial 
rating decision.  This is harmless error.  The Board finds 
that there is no prejudice to the appellant in this timing 
error because the claim was subsequently readjudicated in 
April 2009.  VA sent the appellant a Supplemental Statement 
of the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  Moreover, the appellant has 
not been deprived of information needed to substantiate his 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Also, the Board notes 
that the appellant has been represented throughout his appeal 
by an accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

With respect to the duty to notify, the Board notes that this 
case arises from a claim for service connection.  The issue 
before the Board involves the assignment of the initial 
evaluation and, as a down-stream matter, additional notice 
procedures are not required by VA.  See Dingess/Hartman, 
supra. at 490-91.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  Additionally, VA afforded the appellant 
examinations and obtained a medical opinion on his behalf.  
The Board notes that the VA examinations are adequate as they 
reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  The 
adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).
Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Residuals of right leg fracture are rated noncompensable 
under Diagnostic Code 5299-5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5262.  As the appellant's specific 
disability is not listed in the schedule, the RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2007).  
The RO determined that Diagnostic Code 5262, impairment of 
the tibia and fibula, was most appropriate.

A compensable rating requires periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  Otherwise, 
the evidence must show the presence of or the functional 
equivalent of slight knee or ankle disability, to include 
consideration of the effects of pain, incoordination, lack of 
endurance, and fatigability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5262.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Under this provision, a 40 percent 
evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a brace.  With 
evidence of malunion of the tibia and fibula, a 30 percent 
evaluation is warranted with marked knee or ankle disability, 
a 20 percent rating is warranted with moderate knee or ankle 
disability, and a 10 percent evaluation is warranted with 
slight knee or ankle disability.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

VA treatment record dated since 2001 reflect complaints of 
bilateral knee pain and findings for severe osteoarthritis of 
the knees.  These records show that the appellant underwent 
total knee replacement for the left knee in 2008 and the 
right knee in early 2009.

On VA examination in March 2003, the appellant complained of 
occasional discomfort with his right lower leg with cold damp 
weather.  Difficulty with arthritis of both knees for four 
years was noted, left worse than right, with occasional 
swelling, and giving way two to three times per year.  MRI 
was noted to show severe degenerative change sand a lateral 
meniscus tear of the left knee.  On examination, the right 
tibia was entirely negative for evidence of deformity or 
tenderness.  Range of motion in the right knee was 0 to 130 
degrees. There was tenderness inferiorly and medially, and 
moderate crepitus with flexion.  No fluid or laxity was 
noted.  The pertinent impressions were history of fracture of 
the right proximal tibia with no residual disability, and 
degenerative arthritis of both knees.

In a VA examination addendum dated November 2006, the 
examiner opined that it was less likely than not that 
degenerative joint disease of the knees was a residual of 
service-connected right leg fracture because of the lengthy 
time period between the in-service leg fracture and onset of 
arthritis.

In January 2009, a VA examination was conducted.  The 
appellant had no complaints involving the right ankle or the 
right tibia.  Knee complaints due to degenerative joint 
disease were noted in conjunction with the appellant's 
occupation as bricklayer.  The appellant denied increased 
limitation with repetitive use and incapacitating flare-ups 
of pain anywhere in the right leg.  By history, the appellant 
has not had any problems at the fracture site in the more 
than 40 years since the tibia fracture healed.  Clinical 
findings were negative for tenderness or swelling of the 
right tibia.  Inspection and palpation of the tibia showed 
anatomical alignment with no bony defects.  Examination of 
the right ankle revealed no defects.  The impression was 
healed, asymptomatic proximal third right tibia fracture.  X-
ray study and physical examination confirmed anatomical 
alignment.  The examiner reported that there was "no 
pathology of the right ankle and no history of fracture."  
Based on examination and history, the examiner further 
indicated that "Tricompartmental degenerative joint disease 
of the right knee [was] unrelated to tibia fracture."

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation.  Furthermore, as the disability 
picture has essentially remained unchanged during the appeal 
period, a uniform disability evaluation is warranted.  See 
Fenderson supra.

In this case, there is no evidence of either nonunion or 
malunion of the tibia and fibula.  X-rays studies show 
anatomical alignment.  Also, no impairment of the right ankle 
is shown, or impairment of the right knee due to the old 
right leg fracture.  The appellant denied any problems at the 
fracture site in the more than 40 years since the tibia 
fracture healed, and no residuals of the healed fracture have 
been shown.  While the appellant has significant right knee 
disability, VA examinations in March 2003, with the addendum 
of January 2006, and January 2009 reflect that bilateral knee 
disability is not a residual of right tibia fracture.  The 
lengthy period of time that had elapse between the fracture 
injury and onset of arthritis was noted.  The appellant's 
service-connected condition, residuals of right leg (tibia) 
fracture, has been characterized as asymptomatic and there is 
little probative controverting evidence.  Implicit in a claim 
for a higher evaluation is an assertion that the condition is 
more severe than currently evaluated or properly rated.  We 
raise this implied assertion even though the Veteran during a 
VA examination reported that he had no current complaints 
concerning the ankle or tibia.  We have liberally construed 
his pleadings.  However, we conclude that the observations of 
a skilled professional are more probative than generic lay 
statements, even if liberally construed.  Therefore, a 
compensable evaluation based on right knee or ankle 
impairment is not warranted.

Accordingly, the claim for a compensable evaluation is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment, or frequent periods of hospitalization, that 
makes it impractical to apply the regular standards of the 
rating schedule has not been presented.  Thus, referral of 
this case for extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals of right leg (tibia) 
fracture is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


